Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

In view of the amendments/arguments filed on 08/04/2022, all prior rejections/objections are withdrawn and claims 1, 3-12 and 14-20 are allowed. 

Regarding independent claim 1, none of the cited arts in combination disclose or suggests at least the “applying a trained first neural sub-network to the low-resolution mosaic input image, the first neural sub-network comprising a sequential series of multiple steps, each of the multiple steps having a convolutional layer to calculate a feature map as an output of that step; forming an ordered linear sequence of multiple feature maps, the ordered linear sequence containing each feature map calculated by the respective convolutional layer of each of the multiple steps of the first neural sub-network, the multiple feature maps being in the order of the multiple steps of the first neural sub-network; processing the ordered linear sequence, by a trained second neural sub-network; and creating a high-resolution mosaic output image based on outputs of the first neural sub- network and the second neural sub-network”, therefore claim 1 is allowed. Dependent claims 3-12 and 14-18 depends directly or indirectly on claim 1, therefore they are allowed.

Regarding independent claim 19, none of the cited arts in combination disclose or suggests at least the “applying a trained first neural sub-network using the low-resolution mosaic input image, the first neural sub-network comprising a sequential series of multiple steps and an attention mechanism between each of the multiple steps, each of the multiple steps having a convolutional layer to calculate a feature map as an output of that step, the attention mechanism being configured to create a receptive field in each step that is greater than the receptive field of a previous step; 4Application No. 17/345,937Attorney Docket No. 513106.5000100forming an ordered linear sequence of multiple feature maps, the ordered linear sequence containing each feature map calculated by the respective convolutional layer of each of the multiple steps of the first neural sub-network, the multiple feature maps being in the order of the multiple steps of the first neural sub-network; processing the ordered linear sequence, by a trained second neural sub-network; calculating a combination of a first output feature map of the first neural sub-network with a second output feature map from the second neural sub-network; and calculating a transposed convolution of the combination to determine a high-resolution mosaic output image from the combination of feature maps,”, therefore claim 19 is allowed.

Regarding independent claim 20, none of the cited arts in combination disclose or suggests at least the “apply a trained first neural sub-network to the low-resolution mosaic input image, the first neural sub-network comprising a sequential series of multiple steps, each of the multiple steps having a convolutional layer to calculate a feature map as an output of that step; form an ordered linear sequence of multiple feature maps, the ordered linear sequence containing each feature map calculated by the respective convolutional layer of each of the multiple steps of the first neural sub-network, the multiple feature maps being in the order of the multiple steps of the first neural sub-network; process the ordered linear sequence, by a trained second neural sub-network; and create a high-resolution mosaic output image based on outputs of the first neural sub-network and the second neural sub-network,”, therefore claim 20 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669